POLLOCK, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Burkhart obtained options upon certain coal lands of several of the defendants. Options were exercised before they expired and subsequently Bufikhart entered into a contract to sell the lands to the Wayne Coal Co. Later the Coal Co. purchased the lands direct from the owners. Thereupon, Burkhart brought this action alleging that the Coal Co. and the land owners conspired together to defeat and defraud him out of his rights under the contract. The court directed a verdict in favor of the defendants and error is prosecuted to reverse the judgment. In affirming the judgment the Court of Appeals held:
1. That in the absence of malice or collusion the land owners were not liable for selling the land to the coal company.
2. That the Coal Co. is not liable for tort in purchasing the property already under contract, in the absence of any fraudulent representations, as to the first contracting party, in order to induce a violation of the contract.